 

 

Case 2:21-cv-00903-JTM-JVM Document1 Filed 05/06/21 Page 1 of 14

UNITED-STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

 

BRANDY NORRIS, AS PERSONAL CIVIL ACTION NO.
REPRESENTATIVE OF DECEDENT, ee

ERNEST J. WILLIAMS, JR. SECTION “”

VERSUS MAGISTRATE

SEACOR MARINE LLC, SECOR JURY TRIAL REQUESTED.
LIFTBOATS LLC, TALOS ENERGY

LLC, AND SEMCO, L.L.C.

 

 

COMPLAINT
NOW INTO COURT, through undersigned counsel, comes BRANDY WILLIAMS
NORRIS, as Administratrix and personal representative of the estate of ERNEST J.
WILLIAMS, JR., decedent; a person of the full age of majority and a citizen of the State of
Louisiana, who files this Complaint against SEACOR MARINE LLC, SEACOR LIFTBOATS
LLC, TALOS ENERGY LLC, and SEMCO, L.L.C. for personal injury and wrongful death
damages, and in support thereof-would show unto the Court the following:

L
This Honorable Court has original jurisdiction over this action pursuant to 28 U.S.C, §

1333, Venue is proper-in accordance with 28 U.S.C. § 1391(b)(1) and (2).
TL.
This case is brought pursuant to the admiralty law known as the as the Merchant
Marine Act, médified-and commonly known as. the Jones Act, 46 U.S:C. § 30104,-Longshore
and Harbor Workers’ Compensation Act 33 U.S.C. § 905(b); and the General Maritime Law of

the United States, and Plaintiff brings this suit pursuant to the “saving to suitors” clause of the

 
 

 

Case 2:21-cv-00903-JTM-JVM Document1 Filed 05/06/21 Page 2 of 14

United States Constitution and all applicable Jaws and ordinances of the United. States of
America and State of Louisiana.
III.
Plaintiff, BRANDY WILLIAMS NORRIS, is. the duly appointed persorial
representative/adiministrator of the estate of the Decedent, ERNEST J. WILLIAMS, JR.
IV.

Made Defendants herein are:

a. SEACOR MARINE LLC is a foreign limited liability company, authorized to
do and doing business. within. the jurisdiction of this Honorable Court, with its
principal place-of business located in Morgan City, Louisiana;

b. SEACOR LIFTBOATS LLC is a foreign limited liability company, authorized
to.do and doing business within the jurisdiction of this Honorable Court, with
its principal place of business located in Morgan City, Louisiana;

c. TALOS ENERGY LLC, is a foreign limited liability company, authorized ta do
and doing business within: the. jurisdiction of this Honorable Court, with. its
principal place of business located in Houston, Texas; and

d. SEMCO, L.L.C.,.is:a Louisiana litnited liability company, authorized to. do. and
doing business within the jurisdiction of this Honorable Court, with its principal
place of business located in Lafitte, Louisiana.

A. JONES ACT
Vv.
At all times mentioried herein, SEACOR MARINE LLC and SEACOR LIFTBOATS

LLC, and TALOS ENERGY LLC owned, owned pro hac vice, operated, chartered, controlled,

 
 

 

Case 2:21-cv-00903-JTM-JVM Document1 Filed 05/06/21 Page 3 of 14

commissioned, and/or créwed the SEACOR POWER, a self-propelled lift boat built by
SEMCO, L.L.C.

VIL

That ERNEST J. WILLIAMS, JR., decedent, at all times mentioned herein, had a

longstanding employment with Mako. Catering, LLC as.a galley hand or cook with more than
30% of his work assignments on vessels, including assignments to work as a galley hand or
cook on vessels owned, owned pro hac vice, opérated and/or controlled by SEACOR
MARINE LLC and/or SEACOR LIFTBOATS LLC; qualifies as a Jones Act seaman, and on
April 13, 2021, ERNEST J: WILLIAMS, JR. was assigned to the SEACOR POWER as a
galley hand of cook.

VII.

On the morning of April 13, 2021, the SEACOR POWER was docked in Port Fourchon
for servicing, inspection, and repairs and to take. on supplies and equipment for delivery and
use offshore.

VII.

On April 13,2021, prior to the departure of the SEACOR POWER from Port Fourchon,
the National Weather Service issued a series of marine wamings of dangerous conditions for
locations in southeast Louisiana, including Port Fourchon, with a significant weather event
moving into. coastal Louisiana and into the direct path of the voyage of the SEACOR POWER.

IX,
Despite these warnings and with a willful and wanton disregard for the safety of its
employees and crew, the SEACOR POWER, at the direction and control of SEACOR

MARINE LLC, and/or SEACOR LIFTBOATS LLC, who. knew or should have knowtt of the

 
 

 

Case 2:21-cv-00903-JTM-JVM Document1 Filed 05/06/21 Page 4 of 14

déteriorating and dangerous conditions, embarked Port Fourchon, Louisiana, at approximately
2:12 p.m.-on April 13, 2021.
X,

As the weather conditions continued to. deteriorate, the SEACOR POWER, which at
this point was approximately eight-miles offshore in the Gulf of Mexico, began to take -on
water and capsized at approximately 4:30 p.m. on April 13, 2021.

XL

‘That as a direct result of the capsizing of the SEACOR POWER, Decedent. Emest J.
Williams, Jr. enteréd the sea, fought for his life, and:died. His body was: found several days
jater floating in the sea.

XI.

The untimely death of Decedent, Ernest J. Williams, Jr. was proximately caused by the
legal fault, negligence, carelessness and omission of duty on. the part of Defendants, SEACOR
MARINE LLC and SEACOR.LIFTBOATS LLC, without any legal fault, negligence,
carelessness, or omission of duty on the part of Decedent causing, or in any way contributing
thereto.

“XIE.

The legal fault, negligence, carelessness, and omission of duty on the part of
Defendants, SEACOR MARINE LLC and/or SEACOR LIFTBOATS LLC, consist of the
following acts.and.omissions:

a, Failing to use reasonable care under the circumstances;

b. Failing to appreciate the deteriorating and dangerous weather conditions for the

voyage prior to the vessel leaving port,

 
 

 

Case 2:21-cv-00903-JTM-JVM Document1 Filed 05/06/21 Page 5 of 14

c Failing to follow the weather advisories. and marine bulletins issued by the
National Weather Service prior to the vessel leaving port,

d. Putting undue pressure upon the captain and ctew to depart Port Fourchon
despite knowledge of a dangerous weathér system within the path of its voyage;

e, Failing to provide captain and crew with updated National Weather Service
marine warnings and intentionally misleading the captain and crew to depart
from Port Fourchon without knowledge. of the darigerous weather system within
the path of its voyage;

f. Failing to maintain the vessel and its appurtenances. and/or equipment in a-safe

‘and reasonable state of tepair;

g. Failing to provide Decedent with a reasonably safe and non-hazardous
workplace.

h. Failing to operate the vessel in.a safe manner;

i. Failing to provide safe egress;

j. Failing to prevent capsizing of the SEACOR POWER, and

k. Other acts of fault, negligence and/or omissions to be shown_at trial herein after

sufficient discovery and proper notice to the parties-and the Court.
XIV.

As a-result of all negligent acts, fault and/or omissions of SEACOR MARINE LLC
and/or SEACOR LIFTBOATS LLC, Petitioner seeks all damages as are reasonable in the
premises, which consist of, but aré not limited to, the following:

a, All losses catised by the wrongful death of Emest J. Williams, Jé.;

b. Decedent’s pre-death emotional and physical pain. and suffering;

 
 

 

Case 2:21-cv-00903-JTM-JVM Document1 Filed 05/06/21 Page 6 of 14

® Loss of Decedent’s setvices, support, guidance, nurturing, care and instruction,
and society;

d. Mental distress and anguish;

e, Loss of support from Decedent’s past .and future wages including but not

limited to loss of salary and fringe benefits;

f. Loss.of pension, social security, and inheritance rights;
g. Loss.of assistance with education expenses;

h. Funeral. and burial expenses;

i. Costs of court;

j. Pre and post judgment interest; and

k. Any and all other damages.allowed by law:

B.. UNSEAWORTHINESS
XV.
Plaintiff re-avers and re-alleges each and every allegation previously pled herein as if
re-pled in their entirety.
XVI,
At all times mentioned herein, SEACOR MARINE LLC, SEACOR LIFTBOATS
LLC, and/or TALOS: ENERGY LLC owned, owned pro hac vice, operated, chartered,

commissioned, controlled and/or crewed the SEACOR POWER, a self-propelled lift boat built

by SEMCO, L.L.C,. to which ERNEST J. WILLIAMS, JR. was at all times mentioned

qualifies as .a Jones. Act seaman, performing his duties asa galley hand or cook aboard said

vessel, working in the interest.of said Defendants, who are liable as follows:

 
 

 

Case 2:21-cv-00903-JTM-JVM Document1 Filed 05/06/21 Page 7 of 14

XVH.
At all times pertinent hereto, the SEACOR POWER was unseaworthy in one of more of
the following respects:
a. The vessel and all of its equipment and appurtenances. were not safe for the.
‘performance of the operations in question;
b. The vessel and all of its: equiprnent and-appurtenances were not reasonably fit
for its intended purpose;
c. The vessel and all of its equipment and appurtenances were inadequately
maintained: and
d. Other acts of fault, negligence and/or omissions to be shown at trial herein after
sufficient discovery and proper notice to patties and the Court.
XVIIL
That asa direct result of the capsizing of the SEACOR POWER, Decedent Ernest.
Williams, Jr: entered the sea, fought for his life, and died. His body was found several days

later floating in the sea.

Cc. LONGSHORE AND HARBOR WORKERS’ COMPENSATION ACT §905(b)
XIX,
Plaintiff re-avers and re-alleges each and-every allegation previously pled herein as if
re-pled in their entirety.
XX,
In the alternative, at all times mentioned herein, ERNEST J. WILLIAMS, JR., a

longtime employee of Mako Catering, LLC as.a galley hand ot cook, was assigned to work as

 
 

 

Case 2:21-cv-00903-JTM-JVM Document1 Filed 05/06/21 Page 8 of 14

a galley hand or cook on the SEACOR. POWER, a-vessel owned, owned pro hac vice, operated

and/or actively controlled by SEACOR MARINE LL€ and/or SEACOR LIFTBOATS LLC;

qualified as. a seafarer under LHWCA 33 U.S.C. §905(b); and on April 13, 2021, ERNEST J.

WILLIAMS, JR. was assigned to the SEACOR. POWER as a galley hand or cook,

XXI.

The legal fault, negligence, catelessness, and omission of duty on the part of

Defendants, SEACOR: MARINE LLG and/or SEACOR LIFTBOATS LLC, consist of the

following acts and omissions:

ae

Failing to exercise. reasonable care to make the vessel, which was under their
active control at all times material hereto, safe for Decedent, Ernest J.. Williams,
Jr.3

Failing to exercise due care.to avoid exposing Decedent, Ernest J. Williams, Jr.
to harm from hazards he.encountered aboard the vessel which was. under their
active. control at all times materia! hereto;

Failing to use reasonable care under the'¢itcurnstances;

Failing to appreciate the deteriorating and dangerous weather conditions for the
voyage prior to the vessel leaving port;

Failing to follow the weather advisories and marine bulletins issued by the
National Weather Service prior to the vessel leaving port;

Failing to maintain the véssel and its appurtenances and/or equipment in a’ safe
and reasonable state of repair;

Failing to. provide Decedent with a reasonably safe and non-hazardous

workplace;

 
 

 

Case 2:21-cv-00903-JTM-JVM Document1 Filed 05/06/21 Page 9 of 14

h. F ailing to operate the vessel in.a safé manner;

i, Failing to provide safe egress;.

ji Failing to prevent capsizing of the SEACOR POWER, and

k. Other acts of fault, negligence and/or omissions to. be shown at trial herein after

sufficient discovery and proper notice-to'the parties and the Court.
XXII.

As a. result of all negligent acts, fault and/or omissions of SEACOR MARINE LLC
and/or SEACOR: LIFTBOATS LLC, Petitioner seeks all damages as are reasonable in. the
premises and-allowed under §905(b) of the LHWCA.

D. NEGLIGENT DESIGN/PRODUCT LIABILITY
XXIH.

Plaintiff re-avers and re-alleges each and every allegation previously pled herein as if
re-pled in their entirety.

XXXIV.

The legal fault; negligence, carelessness, and omission of duty on the part of
Defendant, SEMCO, L.L:C., consist of the following acts and omissions:

a. Failing to design and/or build and/or deliver a seaworthy vessel in the SEACOR

POWER;

b, Failing to build a seaworthy vessel in the SEACOR POWER:

c. Failing to deliver a vessel fit-for its intended purpose;

d. Failing to warn SEACOR MARINE LLC and‘ SEACOR LIFTBOATS LLC that

the SEACOR POWER was incapable of withstanding the seas’ and weather

conditions it encountered without capsizing;

 
 

 

Case 2:21-cv-00903-JTM-JVM Document1 Filed 05/06/21 Page 10 of 14

e. Other acts of faut, negligence. and/or omissions to be shown at trial herein after

sufficient discoveryand proper notice to parties-and the Court.

Further, the SEACOR POWER, by virtue. of its design and/or construction, was
defective and unreasonably dangerous for its normal, intended use, that the defect in design
and/ot construction existed when the vessel left the control of SEMCO, L.L.C., ‘and the
defective design and/or construction resulted in the death of Decedent, Ernest J. Williams, Jr.
This-cause of action is brought pursuant to the general. maritime law.

E. RES IPSA LOQUITUR
XXV.

Plaintiff re-avers and re-alleges each and every allegation previously pled herein as if
re-pled in their entirety.

XXXVI.

That, in addition and/or in the:alternative, to each and every allegation of legal fault,
negligerice, catelessness, or omission of duty oi the part of Defendants set-out above, Plaintiff
pleads and is entitled to rely upon the doctrine of res ipsa loquitur.

AXVIL

As a result of all negligent acts, fault and/or omissions, unseaworthiness, and negligent
design and/or construction set forth in this. Complaint, and the resulting death of Decedent,
Ernest J. Williams, Jr., Defendants, SEACOR. MARINE LLC and/or ‘SEACOR. LIFTBOATS
LLC and/or TALOS ENERGY LLC and/or SEMCO, L.L.C.,:aré: liable unto Plaintiff for all
damages as are reasonable. in the premises, which consist of, but are not limited to, the
following:

a. All losses caused by the wrongful death of Emest J. Williams, Jr.;

iQ

 
 

Case 2:21-cv-00903-JTM-JVM Document1 Filed 05/06/21 Page 11 of 14

b. Decedent’s pre-death emotional and physical pain-and suffering;

C. Loss of Detedent’s services, support, guidance, nurturing, care and instruction,
and society;

d. Mental distress and anguish;

e, Loss of support from Decedent’s. past and. future: wages including but not

limited to loss of salary and fringe benefits;

f Loss of pension, social security, and inheritarice rights;
g. Loss. of assistance with education expenses;.

h. Funeral and burial expenses;

1. Costs-of court;

J. Pre and post judgment interest; and

k. Any and all other damages allowed by law:
¥F. PUNITIVE DAMAGES
XXVIII.
Plaintiff re-avers and re-alleges each and every allegation-previously pled herein as. if
re-pled in their entirety,
XIX:
That at.all times: mentioned. herein SEACOR MARINE LLC, SEACOR LIFTBOATS
LLC, and/or TALOS ENERGY LLC, despite knowing of the dangerous weather conditions.
within the path of the voyage of the SEACOR POWER, intentionally mislead the captain and
crew of the SEACOR POWER by withholding from them the updated National Weather
Service marine weather warnings ‘and updates ‘and instead provided the. captain and crew with

only.the daily forecast provided by during the early morning of April 13, 2021.

11

 

 
 

 

Case 2:21-cv-00903-JTM-JVM Document1 Filed 05/06/21 Page 12 of 14

Further, SEACOR MARINE LLC, SEACOR LIFTBOATS LLC, and/or TALOS
ENERGY LLC intentionally and willfully placed undue pressure on the Captain and crew to
embark port knowing the vessel was to head directly into deteriorating and dangerous weather.
conditions.

XXXI,

Defendants, SEACOR MARINE LLC, SEACOR LIFTBOATS LLC, and/or TALOS
ENERGY LLC, acted with flagrant, reckless disregard for the life and safety: of the Deceased,
Ernest J. Williams, Ji, and as.such were grossly. negligent and liable for punitive or exemplary
darnages..

XXXII.

Plaintiff-requests a trial by jury.

WHEREFORE, BRANDY WILLIAMS NORRIS, as Administratrix and personal
representative of Decedent, ERNEST J. WILLIAMS, JR., prays that after due proceedings are
liad, there be judgment entered for Plaintiff against Defendants, SEACOR MARINE. LLC,
SEACOR LIFTBOATS LLC, TALOS ENERGY LLC, and SEMCO, L.L.C. for all damages
as are reasonable in the premises, together with legal interest from the date of judicial demand
until paid, all costs of these-proceedings, for trial by jury, and. for all general and equitable.

relief.

12

 
 

 

Case 2:21-cv-00903-JTM-JVM Document1 Filed 05/06/21 Page 13 of 14

BY:

PLEASE SERVE:

SEACOR MARINE LLC

Through its agent for service of process:

National Registered Agents, Inc.
3867 Plaza Tower Drive.
Baton Rouge, LA 70816

SEACOR LIFTBOATS LLC

Through its agent for service of process:

National Registered. Agents, Inc.
3867 Plaza Tower Drive.
Baton Rouge, LA 70816.

RESPECTFULLY SUBMITTED:

MORRIS BART, L.L.C..

ATTORNEY FOR PLAINTIFF
601 POYDRAS STREET, 24TH FLOOR

NEW ORLEANS, LA 70130
TELEPHONE: (504) 599-3225
FACSIMILE: (800) 420-5790
E-MAIL: glieberman@morrisbart.com

E-MAIL; dsnellings@morrisbart.com

E-MAIL: sgulden@morrisbart.com
E-MAIL: jlieberman@morrisbart.com.

‘s/f Glenn Lieberman

GLENN LIEBERMAN, NO, LA 19442
DANIEL B. SNELLINGS, NO. LA 20004
A, SPENCER GULDEN, NO. LA 23110
JORDAN A. LIEBERMAN, NO. LA 38818

13

 
 

 

Case 2:21-cv-00903-JTM-JVM Document1 Filed 05/06/21 Page 14 of 14

‘TALOS ENERGY LLC

Through its agent for service of process:
CT Corporation System

3867 Plaza Tower Drive.

Baton Rouge, LA 70816

SEMCO, L.L.C.

Through its agent for service of process:.
John Powers

186 Jean Lafitte Boulevard

Lafitte, LA 70067

14

 
